 

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) dated as of December 30, 2016, is made by and among RHINO ENERGY
LLC, a Delaware limited liability company (the “Borrower”), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under the Credit Agreement (hereinafter referred to in such capacity as
the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated July 29, 2011, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated April 18, 2013, as amended by that certain Second Amendment and Consent to
Amended and Restated Credit Agreement dated March 19, 2014, as amended by that
certain Third Amendment to Amended and Restated Credit Agreement dated April 28,
2015, as amended by that certain Fourth Amendment to Amended and Restated Credit
Agreement dated March 17, 2016, as amended by that certain Fifth Amendment to
Amended and Restated Credit Agreement dated May 13, 2016, and further amended by
that certain Sixth Amendment and Consent to Amended and Restated Credit
Agreement dated as of July 19, 2016 (as the same may be further amended,
modified or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower wishes to make certain changes to certain financial and
other covenants, reduce the Revolving Credit Commitments, and make other
modifications as set forth below.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1. Definitions. Except as set forth in this Amendment, defined terms used herein
shall have the meanings given to them in the Credit Agreement:

 

2. Amendment to Credit Agreement

 

(a) Defined Terms - New. Section 1.1 of the Credit Agreement shall be amended by
adding the following new definitions thereto in appropriate alphabetical order:

 

“Permitted Preferred Dividend shall mean that certain equity distribution to
Weston Energy LLC and Royal Energy Resources, Inc. pursuant to the Preferred
Dividend Documents in an aggregate amount not to exceed $300,000.”

 

“Preferred Dividend Documents shall mean the Series A Preferred Unit Purchase
Agreement dated December 30, 2016 by and among Rhino Resource Partners, LP,
Weston Energy LLC and Royal Energy Resources, Inc. and related documents, all of
which shall be in form and substance satisfactory to the Administrative Agent,
whereby Weston Energy LLC and Royal Energy Resources, Inc. purchases 1,500,000
Preferred Units of the MLP for consideration of $15,000,000.”

 

   

  

 

“Rhino Call Option Equity Issuance shall mean the issuance of 5,000,000 common
units of the MLP to Rhino Resource Partners Holdings LLC, a Delaware limited
liability company pursuant to the terms and conditions of the Rhino Option
Agreement.”

 

“Rhino Option Agreement shall mean that certain Option Agreement dated December
30, 2016 made by and among Rhino Resource Partners Holdings LLC, a Delaware
limited liability company, MLP, Rhino GP LLC, a Delaware limited liability
company and Royal Energy Resources, Inc., a Delaware corporation.”

 

“Seventh Amendment Effective Date shall mean December 30, 2016.”

 

(b) Defined Terms - Existing. Section 1.1 of the Credit Agreement shall be
amended by amending and restating the following definition:

 

“Liquidity Event shall mean each (i) issuance of any equity by any Loan Party or
its Subsidiaries (other than the Rhino Call Option Equity Issuance or equity
issued in exchange for any Royal Equity Contribution or Scheduled Equity
Contribution), or (ii) incurrence of any Subordinated Debt.”

 

(c) Commitment Reduction. Pursuant to Section 2.12 of the Credit Agreement, the
Borrower is irrevocably reducing the Revolving Credit Commitments by $11,000,000
as of the Seventh Amendment Effective Date. The Administrative Agent and Lenders
acknowledge and agree that this reduction shall satisfy the Revolving Credit
Commitment reduction requirements of Section 2.12(iv) of the Credit Agreement.

 

(d) Reduction of Revolving Credit Commitments. Subsections 2.12(ii) and (iii) of
the Credit Agreement shall be amended and restated as follows:

 

“(ii) Asset Disposition Reductions. Upon the occurrence of the disposition of
any assets pursuant to Section 8.2.7(vi) of this Agreement, the net cash
proceeds of such disposition shall further reduce (ratably among the Lenders in
proportion to their Ratable Shares) the Revolving Credit Commitments on a dollar
for dollar basis; provided, however, that the Loan Parties are not required to
reduce the Revolving Credit Commitments under this clause (ii) until the
aggregate net cash proceeds of all such dispositions on or after the Seventh
Amendment Effective Date exceeds $2,000,000;

 

(iii) Liquidity Event Reductions. Upon a Liquidity Event after the Seventh
Amendment Effective Date, the first $7,000,000 in the aggregate of net cash
proceeds received by the Loan Parties from such Liquidity Event shall further
reduce (ratably among the Lenders in proportion to their Ratable Shares) the
Revolving Credit Commitments on a dollar for dollar basis in an amount equal to
such proceeds; and”

 

(d) Reduction of Revolving Credit Commitments. Section 2.12 of the Credit
Agreement shall be amended to add the following new subsection (v) and (vi):

 

 2 

  

 

“(v) Elk Horn Reductions. The Revolving Credit Commitments shall be further
reduced (ratably among the Lenders in proportion to their Ratable Shares) by
$375,000 on each of the following dates: December 31, 2016; March 31, 2017 and
June 30, 2017 pursuant to Subsection 2(c)(i)(B) of that certain Sixth Amendment
and Consent to Amended and Restated Credit Agreement dated July 19, 2016; and

 

(vi) Deferred Commitment Reductions. The Revolving Credit Commitments shall be
further reduced (ratably among the Lenders in proportion to their Ratable
Shares) by $2,000,000 on each of the following dates: June 30, 2017 and
September 30, 2017;”

 

(e) Financial Advisor. Section 8.1.16 of the Credit Agreement shall be amended
and restated as follows:

 

“8.1.16 [Intentionally Omitted].”

 

(f) Loans and Investments. Section 8.2.4 of the Credit Agreement shall be
amended to add the following new subsection (v):

 

“(v) The MLP may accept notes and other forms of deferred payments in connection
with the issuance of equity in connection with subscription agreements in an
aggregate amount not to exceed $4,000,000 at any one time.”

 

(g) Dividends and Related Distributions. Section 8.2.5 of the Credit Agreement
shall be amended to add the following new subsection (iii):

 

“(iii) Permitted Preferred Dividend. The Permitted Preferred Dividend provided
that, with respect to such distribution:

 

1. prior to and after giving effect to such Permitted Preferred Dividend, there
shall not be any Event of Default or Potential Default;

 

2. prior to and after giving effect to such Permitted Preferred Dividend, the
Borrower shall demonstrate compliance with the Sections 8.2.17 [Maximum Leverage
Ratio] and 8.2.21 [Minimum Consolidated EBITDA] of this Agreement, calculated on
a pro forma basis for the most recent 12 months and giving effect to such
Permitted Preferred Dividend as if it had occurred on the first day of such
period;

 

3. the Loan Parties shall deliver five (5) Business Days prior to such
distributions a Compliance Certificate in form and substance satisfactory to the
Administrative Agent, evidencing compliance with the requirements of this
subsection (iii), on a pro forma basis; and

 

4. such dividend may be made only one (1) time and shall be made on January 31,
2017.”

 

 3 

  

 

(h) 8.2.13 Issuance of Stock, Partnership Interests or Member Interests. Section
8.2.13 of the Credit Agreement shall be amended and restated as follows:

 

“8.2.13 Issuance of Stock, Partnership Interests or Member Interests. Each of
the Loan Parties shall not, and shall not permit any of its Subsidiaries to
issue any additional shares of such Loan Party’s capital stock (if it is a
corporation), partnership interests of such Loan Party (if it is a partnership)
or limited liability company interests of such Loan Party (if it is a limited
liability company); or any options, warrants or other rights in respect thereof
(i) other than the Rhino Call Option Equity Issuance or (ii) unless the proceeds
of such equity issuance are used to reduce the Commitments in the manner set
forth in Section 2.12 of this Agreement. The issuance of MLP common units under
the MLP’s Long Term Incentive Plan to eligible employees of the Partnership and
members of the board of directors of the General Partner shall be excluded from
this requirement.”

 

(i) 8.2.17 Maximum Leverage Ratio. Section 8.2.17 of the Credit Agreement shall
be amended and restated as follows:

 

“8.2.17 Maximum Leverage Ratio. The Loan Parties shall not at any time permit
the Leverage Ratio, calculated as of the end of the most recent month, on a
trailing twelve month basis, to exceed the ratio set forth below for the periods
specified below as at the end of each such month:

 

Period    Ratio  For the month ending December 31, 2016, through the month
ending May 31, 2017    4.00 to 1.00  For the month ending June 30, 2017, through
the month ending December 31, 2017    3.5 to 1.00 

 

Notwithstanding the foregoing, the Leverage Ratio shall be reduced by 0.50 to
1.00 for every $10,000,000 of net cash proceeds, in the aggregate, received by
the Loan Parties after the Seventh Amendment Effective Date from (1) the
issuance of any equity by any Loan Party or its Subsidiaries (other than the
Rhino Call Option Equity Issuance, Royal Equity Contributions and the Scheduled
Equity Contributions), and/or (2) the disposition of any assets in excess of
$2,000,000 in the aggregate pursuant to Section 8.2.7(vi) of this Agreement;
provided, however, that in no event shall the maximum permitted Leverage Ratio
be reduced below 3.00 to 1.00.”

 

(j) 8.2.21 Minimum Consolidated EBITDA. Section 8.2.21 of the Credit Agreement
shall be amended and restated as follows:

 

 4 

  

 

 

“8.2.21 Minimum Consolidated EBITDA. The Loan Parties shall not permit their
Consolidated EBITDA, calculated as of the end of the most recent month, on a
trailing twelve month basis, to be less than the amount set forth below for the
periods specified below as at the end of each such month:

 

Period   Amount  For the month ending December 31, 2016, through the month
ending May 31, 2017   $12,500,000  For the month ending June 30, 2017, through
the month ending December 31, 2017   $15,000,000” 

 

(k) Maximum Capital Expenditures. Section 8.2.22 of the Credit Agreement shall
be amended and restated as follows:

 

“8.2.22 Maximum Capital Expenditures. The Loan Parties shall not, and shall not
permit any of its Subsidiaries to, make any payments on account of Capital
Expenditures that would cause the aggregate amount of such payments made,
calculated as of end of the most recent month, on a trailing twelve month basis,
to exceed $20,000,000 for such twelve-month period.”

 

(l) Schedules. The following schedule to the Credit Agreement shall be replaced
by the applicable schedule attached to this Amendment:

 

Schedule 1.1 (B) – Commitments of Lenders and Addresses for Notices

 

3. Conditions Precedent. The Borrower acknowledges and agrees that this
Amendment and the Administrative Agent and Lenders’ consent set forth in this
Amendment are subject to the following conditions precedent as determined by the
Administrative Agent to its satisfaction:

 

(a) Execution and Delivery of Amendment. The Borrower, the Loan Parties, the
Administrative Agent, and the Required Lenders shall have executed and delivered
this Amendment, and all other documentation necessary for effectiveness of this
Amendment shall have been executed and delivered all to the satisfaction of the
Borrower, the Required Lenders and the Administrative Agent.

 

(b) Officer’s Certificate. The representations and warranties of the Loan
Parties contained in Section 6 of the Credit Agreement, as amended by the
modifications and additional representations and warranties of this Amendment,
and in each of the other Loan Documents shall be true and accurate on and as of
the date hereof with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof after giving
effect to this Amendment, no Event of Default or Potential Default shall have
occurred and be continuing or shall exist after giving effect to this Amendment;
and there shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate of the Borrower dated the date hereof and signed by the
Chief Executive Officer, President, or Chief Financial Officer of the Borrower
to each such effect.

 

 5 

  

 

(c) Secretary’s Certificate. There shall be delivered to the Administrative
Agent for the benefit of each Lender a certificate dated the date hereof and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to:

 

(i) all action taken by each Loan Party in connection with this Amendment and
the other Loan Documents;

 

(ii) the names of the officer or officers authorized to sign this Amendment and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Amendment and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely; and

 

(iii) copies of its organizational documents, including its certificate of
incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and certified by
the appropriate state official where such document is filed in a state office
(or, in the event that no change has been made to such organizational documents
previously delivered to the Administrative Agent, so certified by the Secretary
or Assistant Secretary of such Loan Party), together with certificates from the
appropriate state officials as to the continued existence and good standing of
the Borrower in the state of its formation and the state of its principal place
of business.

 

(d) Equity Contribution. The Administrative Agent shall have received
satisfactory evidence that the Borrower has received equity contributions from
Weston Energy LLC and Royal Energy Resources, Inc. pursuant to the Preferred
Dividend Documents in an aggregate amount of $13,000,000 on or before December
30, 2016, $11,000,000 of which shall permanently reduce the Revolving Credit
Commitments pursuant to Section 2(b) of this Amendment. If such equity
contribution is not received by December 30, 2016, this Amendment shall not
become effective. For the avoidance of doubt, once this equity contribution has
been received, it shall fulfill the Borrower’s obligation to receive Schedule
Equity Contributions as required under Section 8.1.17 of the Credit Agreement.

 

(e) Preferred Dividend Documents and Option Agreement. The Administrative Agent
shall have received the fully executed Preferred Dividend Documents and Rhino
Option Agreement, in form and substance satisfactory to the Administrative
Agent.

 

(f) Legal Details. All legal details and proceedings in connection with the
transactions contemplated by this Amendment and the other Loan Documents,
including but limited to all documentation and information required by the
regulatory authorities under applicable “know your customer”, anti-money
laundering, and Patriot Act rules and regulations with respect to the Loan
Parties, shall be in form and substance satisfactory to the Administrative
Agent, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent, as the Administrative Agent or its
counsel may reasonably request.

 

 6 

  

 

(g) Payment of Fees. The Borrowers shall have paid to the Administrative Agent
for itself and for the account of the applicable Lenders (a) all fees as
required hereunder, including a fee to each Lender that consented to this
Amendment in writing on or before 12:00 p.m. (Eastern time), December 30, 2016,
equal to twenty-five (25) basis points of such Lender’s Revolving Credit
Commitment as of the date hereof, after giving effect to the Revolving Credit
Commitment reduction, and (b) all other fees, costs and expenses payable to the
Administrative Agent, including but not limited to the fees and expenses of the
Administrative Agent’s legal counsel.

 

4. Representations and Warranties. By its execution and delivery of this
Amendment to Administrative Agent, Borrower, and each of the other Loan Parties
represents and warrants to Administrative Agent and Lenders as follows:

 

(a) Authorization, Etc. Each Loan Party has duly authorized, executed, and
delivered this Amendment.

 

(b) Material Adverse Change. After giving effect to this Amendment, no Material
Adverse Change shall have occurred with respect to Borrower or any of the other
Loan Parties since the Closing Date of the Credit Agreement.

 

(c) Litigation. After giving effect to this Amendment, there are no actions,
suits, investigations, litigation, or governmental proceedings pending or, to
Borrower’s or any other Loan Party’s knowledge, threatened against any of the
Loan Parties that could reasonably be expected to result in a Material Adverse
Change.

 

(d) Loan Documents. The representations and warranties set forth in the Credit
Agreement and the Loan Documents shall be true and correct on and as of the date
of this Amendment after giving effect to this Amendment with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties that relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), and no Event of Default
shall exist and be continuing under the Credit Agreement or under any Loan
Document as of the date of this Amendment after giving effect to this Amendment.

 

5. Miscellaneous.

 

(a) Full Force and Effect. Nothing contained herein shall operate to release the
Borrower, any other Loan Party, or any other person or persons from their
liability to keep and perform the provisions, conditions, obligations, and
agreements contained in the Credit Agreement or the other Loan Documents, except
as expressly herein modified, and the Borrower and each other Loan Party hereby
reaffirms that each and every provision, condition, obligation, and agreement in
the Credit Agreement and the other Loan Documents shall continue in full force
and effect, except as expressly herein modified. The Borrower and each other
Loan Party acknowledge that there are no agreements to make any further
amendments or modifications of the Credit Agreement and the Loan Documents, nor
are the Administrative Agent and the Lenders under any obligation to make any
further amendments or modifications to the Credit Agreement and the Loan
Documents other than those changes expressly set forth in this Amendment. This
Amendment shall not constitute or be construed as a waiver of any Event of
Default or event which with the giving of notice or the passage of time or both
would constitute an Event of Default by Borrower under any of the Loan Documents
or any of the Administrative Agent’s or the Lenders’ rights and remedies with
respect thereto. The validity, priority and perfection of all security interests
and other liens granted or created by the Loan Documents is hereby acknowledged
and confirmed, and the Loan Documents shall continue to secure the Loans, as
amended by this Amendment, without any change, loss or impairment of the
priority of such security interests or other liens.

 

 7 

  

 

(b) Release of Administrative Agent and Lenders. The Borrower and each of the
other Loan Parties hereby fully and unconditionally release and forever
discharge the Administrative Agent and the Lenders, their employees, directors,
officers, attorneys, branches, affiliates, subsidiaries, successors and assigns
and all persons, firms, corporations and organizations acting on any of their
behalves (the “Released Parties”) of and from any and all claims, liabilities,
demands, obligations, damages, losses, actions and causes of action whatsoever
which the Borrower or any of the other Loan Parties may now have or claim to
have against the Released Parties as of the date hereof, whether presently known
or unknown and of any nature and extent whatsoever, including, without
limitation, on account of or in any way affecting, concerning or arising out of
or founded upon this Amendment, the Credit Agreement, or any of the Loan
Documents, including but not limited to all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings between
the parties up to and including the date hereof, including but not limited to,
the administration or enforcement of the Obligations, the Loan or any of the
Loan Documents. The obligations of the Borrower and the other Loan Parties under
the Loan Documents and the Credit Agreement, as amended by this Amendment, shall
be absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by:

 

(i) any exercise or non-exercise of any right, remedy, power or privilege under
or in respect of the Credit Agreement, as amended by this Amendment, the Loan
Documents or any document relating to or evidencing any of the Lender’s liens or
applicable law, including, without limitation, any waiver, consent, extension,
indulgence or other action or inaction in respect thereof; or

 

(ii) any other act or thing or omission or delay to do any other act or thing
which could operate to or as a discharge of the Borrower or any other Loan Party
as a matter of law, other than payment in full of all Obligations, including but
not limited to all obligations under the Loan Documents and the Credit
Agreement, as amended by this Amendment.

 

(c) Counterparts. This Amendment may be signed in counterparts (by facsimile
transmission or otherwise), but all of which together shall constitute one and
the same instrument.

 

 8 

  

 

(d) Incorporation into Credit Agreement. This Amendment shall be incorporated
into the Credit Agreement by this reference. All representations, warranties,
Events of Default, and covenants set forth herein shall be a part of the Credit
Agreement as if originally contained therein.

 

(e) Governing Law. This Amendment shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania and for all purposes shall be governed
by and construed and enforced in accordance with the internal laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

 

(f) No Novation. Except as amended hereby, all of the terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect. Borrower, the other Loan Parties, each Lender, and Administrative Agent
acknowledge and agree that this Amendment is not intended to constitute, nor
does it constitute, a novation, interruption, suspension of continuity,
satisfaction, discharge or termination of the obligations, loans, liabilities,
or indebtedness under the Credit Agreement or the other Loan Documents.

 

[SIGNATURE PAGES TO FOLLOW]

 

 9 

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first above written.

 

  BORROWER:           RHINO ENERGY LLC, a Delaware limited liability company    
    By: /s/ Richard A. Boone (SEAL)   Name: Richard A. Boone     Title:
President  

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

GUARANTORS:

 

  CAM AIRCRAFT LLC   CAM-BB LLC   CAM coal trading LLC   CAM-COLORADO LLC  
CAM-KENTUCKY REAL ESTATE LLC   CAM MINING LLC   CAM-ohio real estate LLC  
CASTLE VALLEY MINING LLC   CLINTON STONE LLC   HOPEDALE MINING LLC   LEESVILLE
LAND, LLC   MCCLANE CANYON MINING LLC   PENNYRILE ENERGY LLC   RHINO COALFIELD
SERVICES LLC   RHINO EXPLORATION LLC   RHINO NORTHERN HOLDINGS LLC   RHINO
OILFIELD SERVICES LLC   RHINO SERVICES LLC   RHINO TECHNOLOGIES LLC   RHINO
TRUCKING LLC   SANDS HILL MINING LLC   SPRINGDALE LAND, LLC   TAYLORVILLE MINING
LLC   TRIAD ROOF SUPPORT SYSTEMS LLC

 

  By: /s/ Richard A. Boone   Name: Richard A. Boone   Title: President of each
Guarantor listed above on behalf of each such Guarantor

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  RHINO RESOURCE PARTNERS LP         By: Rhino GP LLC, its general partner      
  By: /s/ Richard A. Boone   Name: Richard A. Boone   Title: President

 



   

  


[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent      
  By: /s/ Christopher B. Gribble   Name: Christopher B. Gribble   Title: Senior
Vice President

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  MUFG UNION BANK, N.A.         By: /s/ Timothy C. Hintz   Name: Timothy C.
Hintz   Title: Director

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  RAYMOND JAMES BANK, N.A.         By: /s/ H. Fred Coble, Jr.   Name: H. Fred
Coble, Jr.   Title: Senior Vice President

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  THE HUNTINGTON NATIONAL BANK         By: /s/ Bruce G. Shearer   Name: Bruce G.
Shearer   Title: Senior Vice President

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Stephanie Micua   Name:
Stephanie Micua   Title: Senior Vice President

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  FIFTH THIRD BANK         By: /s/ David R. Garcia   Name: David R. Garcia  
Title: Vice President

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  ROYAL BANK OF CANADA         By: /s/ Leslie P. Vowell   Name: Leslie P. Vowell
  Title: Attorney-in-Fact

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  BRANCH BANKING AND TRUST COMPANY         By: /s/ Mary McElwain   Name: Mary
McElwain   Title: Senior Vice President

 

   

  

 

[SIGNATURE PAGE – SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

  FIRST COMMONWEALTH BANK         By: /s/ Mark A. Woleslagle   Name: Mark A.
Woleslagle   Title: Vice President

 

   

  

 

Schedule 1.1(B)

 

Commitments of Lenders and Addresses for Notices

 

    Lender  Amount of Commitment for Revolving Credit Loans   Ratable Share 
Name:    PNC Bank, National Association           Address:    101 West
Washington Street                5th Floor, East Tower (Locator I1-Y013-05-3) 
              Indianapolis, Indiana 46255           Attention:    Christopher B.
Gribble, Senior Vice President           Telephone:    (317) 267-7874          
Telecopy:    (317) 267-7088           Email:    Christopher.Gribble@pnc.com 
$7,416,790.65    15.000000000%                  Name:    MUFG Union Bank, N.A. 
         Address:    445 South Figueroa Street - 4th Floor                Mail
Code: G04-421                Los Angeles, California 90071           Attention: 
  Timothy Hintz, Vice President           Telephone:    (213) 236-5837          
Telecopy:    (213) 236-4096           Email:    timothy.hintz@unionbank.com 
$7,416,790.65    15.000000000%                  Name:    Raymond James Bank,
N.A.           Address:    710 Carillon Parkway                St. Petersburg,
Florida 33716           Attention:    H. Fred Coble, Jr., Senior Vice President 
         Telephone:    (727) 567-1585           Telecopy:    (866) 205-1396 
         Email:    fred.coble@raymondjames.com  $5,768,614.95    11.666666667%
                 Name:    The Huntington National Bank           Address:    41
South High Street                Columbus, Ohio 43215           Attention:   
Chad Lowe, Vice President           Telephone:    (614) 480-5810          
Telecopy:    (877) 274-8593           Email:    chad.lowe@huntington.com 
$5,768,614.95    11.666666667%                  Name:    Wells Fargo Bank,
National Association           Address:    1 South Broad Street, 8th Floor      
         MAC Y1375-084                Philadelphia. Pennsylvania 19107          
Attention:    Stephanie Micua           Telephone:    (267) 321-7075          
Email:    Stephanie.micua@wellsfargo.com  $5,768,614.95    11.666666667%        
         Name:    Fifth Third Bank           Address:    250 West Main Street -
Suite 300                Lexington, Kentucky 40507           Attention:   
Mary-Alicha Weldon, Vice President           Telephone:    (859) 455-5404      
    Telecopy:    (859) 455-5414           Email:    mary-alicha.weldon@53.com 
$5,768,614.95    11.666666667%

 

   

  

 

      Lender   Amount of Commitment for Revolving Credit Loans     Ratable Share
  Name:     Royal Bank of Canada                 Address:     Williams Tower -
39th Floor                       2800 Post Oak Boulevard                      
Houston, Texas 77056                 Attention:     Don McKinnerney            
    Telephone:     (713) 403-5607                 Telecopy:     (713) 403-5624  
              Email:     don.mckinnerney@rbccm.com   $ 5,768,614.95      
11.666666667 %                         Name:     Branch Banking and Trust
Company                 Address:     200 West Second Street, 16th Floor        
              Winston-Salem, North Carolina 27101                 Attention:    
Troy Weaver                 Telephone:     (336) 733-2735                
Telecopy:     (336) 733-2740                 Email:     TRWeaver@bbandt.com   $
3,296,351.40       6.666666667 %                         Name:     First
Commonwealth Bank                 Address:     Frick Building - Suite 1600      
                437 Grant Street                       Pittsburgh, Pennsylvania
15219                 Attention:     Stephen J. Orban, Senior Vice President    
            Telephone:     (412) 690-2212                 Telecopy:     (412)
690-2206                 Email:     sorban@fcbanking.com   $ 2,472,263.55      
5.000000000 %                               TOTAL   $ 49,445,271.00       100 %



 

   

  

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

AGENT     Name: PNC Bank, National Association Address: 101 West Washington
Street   5th Floor, East Tower (Locator I1-Y013-05-3)   Indianapolis, Indiana
46255 Attention: Christopher B. Gribble Telephone: (317) 267-7874 Telecopy:
(317) 267-7088 Email: Christopher.Gribble@pnc.com

 

ALL LOAN PARTIES:     Name: c/o Rhino Energy LLC Address: 424 Lewis Hargett
Circle, Suite 250   Lexington, KY 40503 Attention: Richard A. Boone, President
Telephone: (859) 389-6500 Telecopy: (859) 389-6588 Email: rboone@rhinolp.com

 

with a copy to:

 

Address: 424 Lewis Hargett Circle, Suite 250   Lexington, KY 40503 Attention:
Whitney Kegley, General Counsel Telephone: (859) 519-3607 Telecopy: (859)
389-6588 Email: wkegley@rhinolp.com

 

   

  

 

 

